De ae
AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified) . Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
¥. {For Offenses Committed On or After November 1, 1987)

Alejandro Perez-Tobon Case Number: 3:19-mj-24453

 

 

 

 

 

 

 

 

 

 

 

 

William R Burgener
Defendant's Attorney fe a
se
REGISTRATION NO. 91657298
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLES SS +
oO was found guilty to count(s) SOUTHERN DIS 1 (RICT OF CALIFORNIA
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense - Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

C The defendant has been found not guilty on count(s)
C1) Count(s) dismissed on the motion of the United States,

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Xe SERVED O days

 

Assessment: $10 WAIVED Fine: WAIVED
& Court recommends USMS, ICE. or DHS or other arresting agency return all property and all documents in

 

the defendant’s possession at the time of arrest upon their deportation « or removal,_.. Lan 7 PO fo
& ee OES a endant be deported/removed with relative, 2 O10 Tolkk charged in case
fs

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 26, 2019

 

Date of Imposition of Sentence

2 ay
L . : \ 5 errsy bol eet bay
’ . A ae \ . Se cae / Vn
Received “OS Ve

DUSM sett HONORABLE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | ——-3:19-mj-24453

 
